              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

CHRISTINE MARIE RIEMER,
ESTATE OF CHRISTINE MARIE
RIEMER, COREY LEE RIEMER,
ESTATE OF COREY LEE RIEMER,                        Case No. 18-CV-1220-JPS
C.R.R., a minor, and ESTATE OF
C.R.R.,

                    Plaintiffs,

v.

MARK ANTHONY OTT, AUDREY A.
OTT, CLARENCE E. OTT, LINDA M.
SINITZ, JAMES L. DUNLAP,
PATRICK C. HAUGHNEY,
JENNIFER R. DOROW, LINDA VAN
DE WATER, LINDA JIMENEZ
SAAFIR, LAURA FLORIAN LAU,
MARIA S. LAZAR, PATRICK L.
SNYDER, PAUL F. REILLY,
KATHRYN W. FOSTER, MARYLEE                                        ORDER
RICHMOND, MOLLY J. JASMER,
MARK SASSO, SUSAN CASS,
KENDRA S. ALLEN, MIKE CADY,
WISCONSIN DEPARTMENT OF
CHILDREN AND FAMILIES,
WAUKESHA COUNTY
DEPARTMENT OF HEALTH AND
HUMAN SERVICES,
CORPORATION COUNSEL, and
WAUKESHA COUNTY CIRCUIT
COURT,

                     Defendants.


       On September 11, 2018, the Court ordered Plaintiff to pay the filing

fee owed in this matter no later than October 2, 2018. (Docket #6). That date
has passed and the Court has not received the filing fee or any other

communication from Plaintiff. It will, therefore, dismiss this action without

prejudice for Plaintiff’s failure to pay the filing fee. Civ. L. R. 41(c); Fischer

v. Cingular Wireless, LLC, 446 F.3d 663, 665 (7th Cir. 2006).

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to prosecute it.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 9th day of October, 2018.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
